Citation Nr: 0714552	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chronic 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to 
September 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	In May 1982, the RO denied service connection for chronic 
sinusitis, finding that the veteran did not have a diagnosis 
of chronic sinusitis.  The veteran was notified of this 
action and of his appellate rights, but failed to file a 
timely appeal.

2.	The additional evidence added to the record since the May 
1982 RO decision denying service connection for chronic 
sinusitis does not demonstrate chronic sinusitis; it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence submitted subsequent to the May 1982 
decision of the RO, which denied service connection for 
chronic sinusitis, is not new and material; thus, the claim 
for service connection for this disability is not reopened, 
and the May 1982 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in January 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The January 2004 letter also 
provided sufficient notice as to what is needed in terms of 
new and material evidence so as to satisfy the notice 
provisions of Kent.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  Finally, all appropriate development 
has been undertaken.  There is no showing that there are 
additional records or other evidence that should or could be 
obtained prior to entry of a decision at this time.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2007, the veteran was provided with the 
appropriate notifications.  

Whether New and Material Evidence was Received to Reopen the 
Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for chronic sinusitis was previously 
denied by the RO in a May 1982 rating decision.  The veteran 
did not appeal this determination.  In such cases, it must 
first be determined whether or not new and material evidence 
has been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the May 1982 RO decision 
that denied service connection for chronic sinusitis included 
the veteran's service medical records that showed that he had 
been treated on several occasions while on active duty for 
upper respiratory infections, including an episode that was 
assessed as being sinusitis.  On examination for separation 
from service, it was noted that the veteran had had frequent 
episodes of upper respiratory infections and sinus congestion 
that was controlled with over-the-counter medications.  At 
that time, clinical evaluation of the sinuses was normal.  

Also of record at the time of the May 1982 RO decision was an 
examination conducted by VA in January 1982.  At that time, 
the veteran complained of having had sinus problems, but on 
examination, no abnormality of the sinuses was described.  X-
ray studies of the paranasal sinuses demonstrated no evidence 
of acute or chronic inflammatory disease or other pathology.  
The pertinent diagnosis was no evidence of sinusitis at 
present.  

Evidence of record received subsequent to the May 1982 RO 
rating decision that denied service connection for chronic 
sinusitis includes VA outpatient treatment reports dated from 
2002 through February 2007 and VA compensation examinations 
primarily performed for disabilities unrelated to this 
appeal.  These records do not show complaints or 
manifestations of sinusitis.  While the veteran may believe 
he has a chronic sinus problem related to service, he is not 
a medical professional competent to diagnose a medical 
problem or its etiology, and his statements in this regard do 
not constitute new and material evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the medical evidence received since the May 1982 denial 
consists primarily of records of treatment many years after 
service that do not indicate in any way that the veteran has 
chronic sinusitis, such evidence is not considered new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  Under these circumstances, 
the application to reopen the claim for service connection 
for chronic sinusitis is denied.  


ORDER

An application to reopen a claim for service connection for 
chronic sinusitis is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


